          Case 1:12-cr-00489-RA Document 86 Filed 09/08/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 9/8/2020


 UNITED STATES OF AMERICA,
                                                                   No. 12-CR-489/14-CR-75
                                    v.

          PAUL CALDER LEROUX,
                                                                               ORDER
                           Defendant.


RONNIE ABRAMS, United States District Judge:

       The CourtCall video sentencing is scheduled for Thursday September 10, 2020 at

9:00 a.m. Members of the public and the press can use the following dial-in information:

       Dial-In Number: 855-268-7844

       Access Code: 32091812#

       PIN: 9921299#

SO ORDERED.

Dated: September 8, 2020
New York, New York

                                                Ronnie Abrams
                                                United States District Judge
